Founding Member of Sony Walkman Joins Board of ZAGG Inc. Shu Ueyama Brings Experience and Connections to Directing Body of Leading Accessory Producer SALT LAKE CITY, Jul 06, 2009 (BUSINESS WIRE) ZAGG Inc. (OTCBB: ZAGG), a publicly traded leading producer of mobile electronics accessories including the award-winning invisibleSHIELD(TM) and ZAGGaudio(TM) brands, announces the appointment of Shu Ueyama of Japan, 64, to its Board of Directors. Mr. Ueyama joins ZAGG with decades of high-level experience in the tech industry, as well as an extensive network of business and political connections. Mr.
